Title: Tuesday July 6th.
From: Adams, Abigail
To: 


       I was not able to write yesterday the wind blew so fresh; and not very fair, so that there was too much motion of the Ship. In the afternoon it came on rainy, and continued so through the night, this morning a small north east wind cloudy and unpleasent. Whilst our Friends on shore are melting under a mid Summer Sun; there has been no day so warm at Sea; but what I could wear a double calico Gown, a Green Baize over that a cloth Cloak; and a camblet cloak; lined with Baize; wraped round me, when ever I went up upon Deck. I had no Idea of the difference before I came on Board; this morning before I rose the Dr. came down into the Cabbin and invited us to come up upon Deck and see a porpoise which the mate had killd with a harpoon; this creature has a fine smooth skin; a head resembling a Hog, two fins which he throughs out of water when he swims and rolls over as we often see them; a tail like an anchor and cross way of his Body, a very small Eye, in proportion to its Body; his inwards resemble those of a Humane Body.
       We have so few objects to take up our attention on Board that we hardly know how to amuse ourselves. There is no great pleasure in working. I read as much as possible, but sometimes I feel unfit even for that, my Head swims and my sight leaves me. In the evening we generally make a party at Cards. This Mr. Foster who is a passenger with us, is the youngest son of Deacon Foster of Boston; lately married to a daughter of Mr. John Cutlers of Boston; he is in partnership with his Brother William and part owner of this ship. He is a Gentleman of soft and delicate manners, natural good understanding, a merchant, not much acquainted with Books, appears to have a taste for domestick Life, and speaks of his wife as I love to hear every married man speak; with tenderness and affection.
       We shall make but small progress to day; our ship moves but slowly.
      